UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7362


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEREMY RAY DANNER, a/k/a Caesar,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00015-RLV-2)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Ray Danner, Appellant Pro Se.     Mark Vincent Talinao
Odulio, Assistant United States Attorney, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeremy Ray Danner appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of his sentence based on Amendment 750.              Our review of the

record demonstrates that Amendment 750 did not reduce Danner’s

Guidelines range of 240 months.         See United States v. Munn, 595

F.3d 183, 187 (4th Cir. 2010).           Accordingly, we affirm.       We

dispense   with   oral   argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                    2